Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered February 9, 1961 after trial, convicting him of unlawful possession of narcotic drugs as a misdemeanor, and sentencing him to serve a term of 60 days in the New York City Workhouse, with credit for time already served. Defendant has been released under bail on a certificate of reasonable doubt. Judgment modified on the facts by reducing the sentence to the time already served. As so modified, judgment affirmed, defendant discharged and bail exonerated. In our opinion, under all the circumstances, the sentence was excessive; in the interests of justice it should be reduced to the time already served by the defendant. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.